Citation Nr: 0522318	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from July 1948 to July 1952 and from 
July 1953 to June 1972. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003 the 
case was remanded to ensure compliance with VCAA notice 
provisions and for evidentiary development.  


FINDINGS OF FACT

1.  The veteran died in December 1987; cardiogenic shock due 
to myocardial infarction due to severe 3 vessel coronary 
artery disease was certified as the cause of his death.

2.  Cardiovascular disease was not manifested in service or 
in the first postservice year and there is no competent 
evidence linking the veteran's death-causing illness to 
service.  

3.  The veteran did not have any service connected 
disabilities, and service connected disability did not 
contribute to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in May 2004 
informed the appellant of what was needed to establish 
entitlement to the benefit sought and of her and VA's 
responsibilities in claims development.  The rating decision 
in May 2002, the July 2002  statement of the case (SOC) and a 
March 2005 supplemental SOC (SSOC) notified the appellant of 
applicable laws and regulations, of what the evidence showed, 
and why her claim was denied.  While notice consistent with 
the VCAA was not provided prior to the decision on appeal, 
appellant has received ample notice since, and has had ample 
opportunity to respond.  The matter was readjudicated after 
notice was given.  She is not prejudiced by any notice timing 
defect.  

Regarding notice content, while appellant was not advised 
verbatim to submit everything she had pertinent to her claim, 
the May 2004 letter asked her to submit or identify (for VA 
to obtain) any additional evidence  that might support her 
claim.  This was essentially equivalent to advising her to 
submit everything she has pertinent to the claim.  Pursuant 
to the Board's remand, the appellant was also specifically 
advised that she could take up to a year to ensure that the 
RO received any additional evidence but that she was 
encouraged to send the information as soon as she could or to 
contact VA within 60 days.  Regardless, she indicated in a 
statement in April 2005 that she has submitted all evidence 
available to her and that she would like the adjudication of 
her appeal to continue.  In light of this statement, any 
further notice to advice her to submit everything she has 
pertinent to her claim would be pointless, and would merely 
unnecessarily delay appellate review.  The appellant is not 
prejudiced by any technical notice deficiency.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records.  Pursuant to the Board's remand, VA 
also specifically asked the appellant to submit or identify 
any outstanding pertinent medical records relating to any 
treatment the veteran received for cardiovascular disability, 
including the records of his terminal hospitalization as well 
as the earliest available records of postservice treatment 
for cardiovascular disease.  She has not submitted or 
identified any outstanding evidence pertinent to her claim, 
but has indicated she has nothing more to submit, and 
requested that appellate review proceed.  As the duty to 
assist is not a one-way street (See Wood v. Derwinski, 1 Vet. 
App. 190 (1991)), VA's assistance obligations are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His service medical records 
are negative for any findings of heart problems.  Physical 
examinations from 1948, 1949, 1952, 1953, 1959, 1965, 1967, 
1969, 1971 and 1972 all found the heart to be normal.  On 
reports of medical history throughout service, the veteran 
indicated that he had never had any problems with palpitation 
or pounding heart or with high blood pressure.  On February 
1972 medical examination prior to retirement, his blood 
pressure reading was somewhat elevated (148/94).  Evaluation 
of the heart was normal.   

The veteran's death certificate reveals that that he died in 
a private hospital in December 1987.  The immediate cause of 
death listed was cardiogenic shock due to myocardial 
infarction due to severe 3 vessel coronary artery disease.  
No additional or contributory causes were listed.  There was 
no autopsy.  

In an April 2005 statement, appellant asked that the 
veteran's time in Vietnam and exposure to Agent Orange be 
considered when deciding her claim.  

III.  Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service- connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in line of duty, 
or for aggravation of pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the case of certain chronic diseases (including, as 
pertinent here, cardiovascular disease/hypertension) such 
diseases may be service connected based on a presumption that 
they were incurred in service if they are manifested to a 
degree of 10 percent or more within one year of separation 
from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's death certificate lists the cause of his death 
as cardiogenic shock due to myocardial infarction due to 
severe 3 vessel coronary artery disease.  No other disability 
is shown as having caused or contributed to cause his death.  
Hence, to establish service connection for the cause of the 
veteran's death, it must be shown that his cardiovascular 
disease was service-connected, i.e., was incurred or 
aggravated in service.  There is no evidence that a 
cardiovascular disease was manifested in service.  While a 
February 1972 physical examination in service appears to show 
borderline elevated blood pressure, evaluation of the heart 
and vascular system at the time was normal, and no diagnosis 
of cardiovascular disease was made at the time.  Likewise, 
there is no evidence that cardiovascular disease was 
manifested in the first postservice year.  Absent such 
evidence, service connection for cardiovascular disease (and 
ultimately the cause of the veteran's death) on the basis 
that it was incurred in service (or as a chronic disease may 
be presumed to have been incurred in service) is not 
warranted.  

The appellant has requested that the veteran's service in 
Vietnam (and exposure to Agent Orange therein) be considered.  
The veteran's service medical records do show that he served 
in Vietnam; and certainly his meritorious service in that 
conflict is appreciated.  However, cardiovascular disease is 
not a disease included in the list of those that may be 
service-connected presumptively based on herbicide exposure 
in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Consequently, to establish service connection for 
cardiovascular disease, there must be affirmative evidence 
relating it to service (or evidence that it was manifested in 
the first postservice year).  Here, there is no such 
evidence.  While appellant appears to believe that the 
veteran's death causing cardiovascular disease was related to 
his service, as a layperson, she lacks the training or 
expertise to render an opinion in a matter requiring 
specialized medical knowledge, such as medical etiology.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the veteran had no service connected disabilities, there 
is no basis for considering whether service-connected 
disability contributed to cause his death.  The preponderance 
of the evidence is against the appellant's claim.  
Accordingly, must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


